Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for disability compensation and allowance of medical bills under the provisions of Article XVI, Section 11 of the State Military and Naval Code. The facts have been stipulated and it appears that in the course of his duties claimant suffered an injury by being thrown from a horse while on-active duty in Troop F, 106th Cavalry, Illinois National Guard and suffered an injury to his right wrist. It appears from the brief and argument of the Attorney General that there is no dispute as to the extent of the injury, if there was one upon which this claim can be based. The Attorney General recommends that claimant be allowed not less than the sum of $735.00 nor more than the sum of $1,415.00. The court, after being fully advised in the premises, recommends that claimant be allowed the sum of $1,075. The court assumes that this relieves the State in full of all responsibility of the State, if any existed.